 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 2                                                                EASTERN DISTRICT OF WASHINGTON




                        UNITED STATES DISTRICT COURT
                                                                   Oct 18, 2018
 3
                                                                       SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
 4
     WILLIAM ROBERT FAYANT,                    No. 2:18-CV-00102-SMJ
 5
                              Plaintiff,       ORDER DISMISSING CASE
 6
                 v.
 7
     UNITEDHEALTHCARE OF WA,
 8
                              Defendant.
 9

10         On October 17, 2018, the parties filed a stipulated dismissal, ECF No. 31.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

12   IT IS HEREBY ORDERED:

13         1.    The parties’ Stipulated Motion to Dismiss, ECF No. 31, is

14               GRANTED.

15         2.    All claims are DISMISSED, with all parties to bear their own costs

16               and attorneys’ fees. The named, pro se Plaintiff’s claims are dismissed

17               WITH PREJUDICE and the alleged class members’ claims are

18               dismissed WITHOUT PREJUDICE.

19         3.    All pending motions are DENIED AS MOOT.

20         4.    All hearings and other deadlines are STRICKEN.



     ORDER DISMISSING CASE - 1
 1         5.     The Clerk’s Office is directed to CLOSE this file.

 2         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 3   provide copies to pro se Plaintiff and all counsel.

 4         DATED this 18th day of October 2018.

 5
                         _________________________
 6                       SALVADOR MENDOZA, JR.
                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
